PER CURIAM
In these consolidated original proceedings, petitioners challenge the ballot title for a proposed initiative measure. Petitioners are electors who timely submitted written comments addressed to the Attorney 'General’s draft ballot title. Therefore, they are entitled to petition this court seeking a different title. ORS 250.085(2).
The Attorney General certified this ballot title to the Secretary of State:
ENDS MOST GOVERNMENT AFFIRMATIVE ACTION IN EMPLOYMENT, CONTRACTING, PUBLIC SERVICES
QUESTION: Shall statute ban most state and local government affirmative action in employment, contracting, public services, used to cure past discrimination?
SUMMARY: Adopts statute. Bans state, local government affirmative action in employment, contracting, public services, used to cure past discrimination. Does not affect action needed to qualify for federal funds.' Governments must base employment decisions only on education, ability, experience, standardized testing techniques with scoring equity. Governments must base contracting decisions solely on open competitive bidding. Governments may base financial aid for education solely on applicant’s financial need, ability. Creates board to decide questions of discrimination or preference in employment, education, contracts instead of courts. Repeals statutes.
Petitioners assert that the Caption, Question, and Summary in the Attorney General’s ballot title are deficient in various particulars. We have considered those arguments, but conclude that the ballot title certified by the Attorney General complies substantially with the requirements of ORS 250.035(1), ORS 250.085(5), and therefore certify that ballot title.
Ballot title certified. This decision shall become effective in accordance with ORAP 11.30(9).